The plaintiffs in error filed petition in error and case-made in this court June 14, 1932, and on July 15, 1932, briefed the cause. The defendant in error has filed no brief herein and offered no excuse for his failure to do so.
Upon the authority of Chapman v. Taylor, 163 Okla. 274,21 P.2d 1058, this cause is reversed and remanded, with directions to the trial court to vacate the order granting a new trial in cause No. 51253, and that the order of the district court heretofore made consolidating the causes of action be made absolute and final, and that the judgment of the court heretofore rendered in said consolidated causes be made absolute and final in accordance with the prayer of the petition in error.